PER CURIAM.
The order should be modified by inserting in the proper place in the proceedings before the referee of March 16, 1895, the following questions and answers: “Q. Were they laid under either of the original patents? A. No, sir. Q. Were they laid under either of the reissued patents? A. No, sir.” And by inserting in the case in the proceedings had on ¿he 5th of December, 1895, the following: “Q. Were they laid under either of the reissued patents? A. No, sir. By Mr. Hassett: Q. Do you wish to make any change in your answer to I that question? A. I do. I wish to strike out the answer, ‘No, sir,’ and to say that they were laid under one of the reissued patents.” The order, as thus modified, should be affirmed, without costs to either party.